ITEMID: 001-22093
LANGUAGEISOCODE: ENG
RESPONDENT: FRA
BRANCH: ADMISSIBILITY
DATE: 2000
DOCNAME: ORGANISATION NATIONALE DES SYNDICATS D'INFIRMIERS LIBÉRAUX (ONSIL) v. FRANCE
IMPORTANCE: 1
CONCLUSION: Inadmissible
TEXT: The applicant is a trade union whose head office is in Toulouse and whose object is to defend the interests of self-employed nurses. It is represented before the Court by Mr Christian Bettinger of the Paris Bar.
The facts of the case, as submitted by the parties, may be summarised as follows.
Since the enactment of the Law of 3 July 1971, relations between members of the medical profession, notably nurses, and the social-security bodies have been governed by collective bargaining agreements made between the trade unions representing the various branches of the profession and the social-security bodies. The agreements do not become effective until they have received relevant ministerial approval.
After the Conseil d’État had twice quashed decrees approving the collective bargaining agreement applicable to the nursing profession (in judgments of 17 December 1993 and 29 December 1995) a third agreement was entered into on 5 March 1996 and approved by interministerial decree on 10 April 1996.
Immediately after that agreement was signed, the applicant and several other trade unions expressed opposition to it and indicated that they intended to lodge an appeal in the courts once the ministerial decree approving the agreement had been published in the Official Gazette.
On 28 May 1996 the French Parliament adopted Law no. 96-452 implementing various health, welfare and regulatory measures. Section 59 of the Law provided: “The ... decree of 10 April 1996 approving the national collective bargaining agreement entered into with the nursing profession on 5 March 1996 is hereby ratified”.
On 21 June 1996 the applicant lodged an application for judicial review with the Conseil d’État seeking an order quashing the decree of 10 April 1996 as being ultra vires and an order for the State to pay it 45,000 French francs for the costs incurred. In its written submissions of 9 October 1996 the applicant maintained in particular that section 59 of Law no. 96-452 contravened Article 6 § 1 and Article 13 of the Convention.
On 13 June 1997 the Conseil d’État dismissed that application on the ground that: “by virtue of the provisions [of Law no. 96-452], which entered into force before the application was lodged, the lawfulness of the decree which the applicant seeks to have quashed cannot in principle be challenged by way of judicial review as being an ultra vires act”. As to the argument that the statute concerned was incompatible with the provisions of the Convention, the Conseil d’État held that challenging the lawfulness of the impugned regulatory measure did not come within the scope of the Articles relied on.
